Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 7 and 11-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee (US 20180190672).

Regarding claim 1. Lee discloses A display device 10 comprising:
a panel substrate 101; and
a plurality of semiconductor devices 130 disposed on the panel substrate (Fig 2),
wherein the panel substrate includes a first region (Fig 2: the left top side AA) and a second region (Fig 2: the right top side AA) disposed in a first direction (Fig 2: X-direction),
wherein the plurality of semiconductor devices include a plurality of first semiconductor devices 130 (see also Fig 6 and [0052]) disposed in the first region and a plurality of second semiconductor devices disposed in the second region (Fig 2), and


Regarding claim 2. Lee discloses The display device of claim 1, wherein the first region and the second region are divided by an alignment mark (Fig 2, [0041]: via AM2).

Regarding claim 7. Lee discloses The display device of claim 1, wherein each of the plurality of semiconductor devices includes a first conductivity type semiconductor layer 132, a second conductivity type semiconductor layer 136, and an active layer 134 disposed between the first conductivity type semiconductor layer and the second conductivity type semiconductor layer (Fig 6, [0051]).

Regarding claim 11. Lee discloses The display device of claim 1, wherein the first region a first-first region comprising a first semiconductor element providing a first wavelength and a first-second region comprising a first semiconductor element providing a second wavelength (Lee discloses array of light emitting device including semiconductor element. And each region has separate array of the element. Thus, a first-first region inherently has a first semiconductor element providing a first wavelength 

Regarding claim 12. Lee discloses The display device of claim 11, wherein the second region includes a second-first region formed of a second semiconductor element providing the first wavelength and a second-second region formed of a second semiconductor element providing the second wavelength (Lee discloses array of light emitting device including semiconductor element. And each region has separate array of the element. Thus, the second region inherently includes a second-first region formed of a second semiconductor element providing the first wavelength and a second-second region formed of a second semiconductor element providing the second wavelength which is the same as the first wavelength).

Regarding claim 13. Lee discloses The display device of claim 12, wherein the first-first region is positioned to correspond to the second-first region (Fig 2).

Regarding claim 14. Lee discloses The display device of claim 13, wherein the first-first region is positioned to correspond to the second-first region (Fig 2).

Regarding claim 15. Lee discloses The display device of claim 14, wherein the first-first region and the second-first region have the same shape (Fig 2).



Regarding claim 17. Lee discloses The display device of claim 1, wherein a separation distance (Fig 2: the distance between 130 which separated by AM1) between the first semiconductor devices emitting the same color is the same in the first region (Fig 2).

Regarding claim 18. Lee discloses The display device of claim 1, wherein a separation distance (Fig 2: the distance between 130 which separated by AM1) between the second semiconductor devices emitting the same color is the same in the second region (Fig 2).

Regarding claim 19. Lee discloses The display device of claim 1, wherein the first region is disposed adjacent to the second region (Fig 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20180190672).

Regarding claim 3. Lee discloses The display device of claim 2 except wherein a length of one side of each of the plurality of semiconductor devices is less than or equal to 100 μm.
However, the ordinary artisan would have recognized the claimed range to be a result effective variable affecting to make proper size of display device. Thus, it would have been obvious that Lee’s device structure within the claimed range, since optimum or workable ranges of such variables are discoverable through routine experimentation. see MPEP 2144.05 II.B
It is further noted that the specification contains no disclosure of either the critical nature of instant claimed range or any unexpected results arising thereof. Where patentability is said to be based upon particular chosen values or upon another variable recited in a claim, the applicant must show that the chosen values are critical. In re Woodruff, 919 F.2d 1575, 1578,16 USPQ2d 1934,1936 (Fed Cir.1990). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art).

Allowable Subject Matter
Claims 4-6, 8-10 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 4. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “a wavelength deviation of the plurality of semiconductor devices emitting the red light disposed in the first region is within 4 nm; a wavelength deviation of the plurality of semiconductor devices emitting the green light disposed in the first region is within 6 nm; and a wavelength deviation of the plurality of semiconductor devices emitting the blue light disposed in the first region is within 2 nm”.

Regarding claim 5. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “a wavelength deviation of the plurality of semiconductor devices emitting the red light disposed in the second region is within 4 nm; a wavelength deviation of the plurality of semiconductor devices emitting the green light disposed in the second region is within 6 nm; and a wavelength deviation of the plurality of semiconductor devices emitting the blue light disposed in the second region is within 2 nm”.

Regarding claim 8. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “the first-first wavelength pattern and the first-second wavelength pattern have the same increase or decrease of wavelengths in the same row or column”.



Regarding claim 20. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “a wavelength deviation between the first semiconductor devices disposed at an edge of the first region and the second semiconductor devices disposed at an edge of the second region is within 2 nm”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Changhyun Yi whose telephone number is (571)270-7799.  The examiner can normally be reached on Monday-Thursday: 9AM-5PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/Changhyun Yi/Primary Examiner, Art Unit 2826